Title: From John Adams to William Cranch, 19 March 1812
From: Adams, John
To: Cranch, William



Dear Sir
Quincy March 19th 1812

I thank you for your kind letter of the 8th. I think with you upon the several political topics you have touched.
The Taxes ought never to have been repealed. The restoration of them then is only returning to the right road, from wandering in an erroneus path.The recent discoveries of Henry the S shew the necessity in case of a War, of renewing the alien Law.
The inability of the supreme Court to decide half the Cases upon the Docket for want of time; shews the propriety of my midnight judiciary law as they saucily called it. This too must be revived.
The Navy ought never to have been neglected; On the contrary it ought annually to have been increased for twelve years past, and it ought now to be augmented four fold. It must be and it will be augmented ten fold. This union can be preserved by nothing but a Navy.
They are coming completely into my system and I glory in it. There is, there can be, no other that can protect the Country, or preserve the Union.
It would have been more conformable to my wishes, if less had been said, and done, about Canada, and more about floating Castles and wooden Walls. The Landed Gentlemen in this Country, as in France, Holland, and every where else are more disposed to promote Armies than Navies. They like commissions in an Army and have fine prospects of large tracts of fertile Lands; but they have no fancy for encountering hurricanes, and roaring billows, far from their Estates and Families at the Sea, for the sake of honours, and promotions in a fleet. It would have been time enough to talk about Canada, Nova Scotia, and Floridas, when war was declared Canada must be ours, to be sure, and will be ours We should be dunces indeed, to leave such a nest for Conspiracies against us, in the hands of England.
Though I cannot help forming opinions of my own; I think it is a necessary principle to cling to our Constitution and submit to its administration and its laws. I have no wish to change the Administration; because I know where, to look for a better.
I am my Dear Sir with my love and best wishes for your family, your affectionate

John Adams